Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period ended to Commission File Number: 001-33327 CHURCHILL VENTURES LTD. (Exact name of registrant as specified in its charter) Delaware 20-5113856 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 50 Revolutionary Road, Scarborough, New York (Address of principal executive offices) (Zip Code) (914) 762-2553 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [x]No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15 (d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Issuers classes of common stock, as of the latest practicable date: 16,597,400 shares of common stock, par value $0.001 per share issued and outstanding as of November 12, 2007. CHURCHILL VENTURES LTD. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements Condensed Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 3 Unaudited Condensed Statements of Operations for the nine and three months ended September 30, 2007, for the period from June 26, 2006 (date of inception) to September 4 30, 2007, for the period from June 26, 2006 (date of inception) to September 30, 2006, and for the three months ended September 30, 2006 Unaudited Condensed Statements of Stockholders Equity for the nine months ended 5 September 30, 2007 and the period from June 26, 2006 (date of inception) to December 31, 2006 Condensed Statements of Cash Flows for the nine months ended September 30, 2007, 6 for the period from June 26, 2006 (date of inception) to September 30, 2006, and the period from June 26, 2006 (date of inception) to September 30, 2007 Notes to Unaudited Condensed Financial Statements 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of 10 Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 13 PART II. OTHER INFORMATION Item 6. Exhibits 14 PART I FINANCIAL INFORMATION Item 1. Financial Statements Churchill Ventures Ltd. (a corporation in the development stage) Condensed Balance Sheets September 30, December 31, Assets (Unaudited) Current assets Cash and cash equivalents $ $ Cash held in trust available for operations & income taxes Prepaid expenses Interest receivable Total current assets Cash held in trust account Non-current asset Deferred tax asset Deferred offering costs Total assets $ $ Liabilities and Stockholders Equity Current liabilities Accrued offering costs $ $ Income tax payable Note payable to affiliate Total current liabilities Deferred underwriting fee Total liabilities Common Stock, subject to possible conversion, 2,693,133 shares Interest attributable to common stock, subject to possible conversion (net of taxes of $69,625 and $0, respectively) Stockholders equity: Preferred stock, $0.001 par value, 25,000,000 shares authorized; none issued and outstanding Common Stock, $0.001 par value, 250,000,000 shares authorized; 16,597,400 shares issued and outstanding (which includes 2,693,133 shares subject to possible conversion); 3,125,000 shares issued and outstanding as of December 31, 2006 Additional paid-in capital Earnings (loss) accumulated during the development stage ) Total stockholders equity Total liabilities and stockholders equity $ $ The accompanying notes are an integral part of these condensed financial statements. 3 Churchill Ventures Ltd. (a corporation in the development stage) Condensed Statements of Operations (Unaudited) For the For the period from period from June 26, June 26, For the nine For the three For the three (inception) months months (inception) months to ended ended to ended September September September September September 30, 2007 30, 2007 30, 2007 30, 2006 30, 2006 Formation and operating costs $ Net loss from operations ) - Other income Interest income- Trust ) - Interest income- Other - Income before provision for income - taxes Provision for income taxes ) ) ) - Net income $ ) $ Less: Interest income attributable to 2,693,133 common shares subject to possible conversion (net of taxes of $69,625, $69,625, $69,625, $0, and $0) $ ) $ ) $ ) $ $ Net income exclusive of 2,693,133 common shares subject to possible conversion $ ) $ Total net income per share  Basic $ Diluted $ Total weighted average shares outstanding  Basic Dilutive effect of warrants Diluted Income per share subject to conversion $ $ Weighted average maximum number of shares outstanding subject to possible conversion Net income per share not subject to possible conversion  Basic $ Diluted $ Weighted average shares outstanding not subject to possible conversion  Basic 11,574,682 13,904,267 2,881,443 3,038,043 Dilutive effect of warrants 2,939,825 3,946,266 Diluted 14,514,507 17,850,533 2,881,443 3,038,043 The accompanying notes are an integral part of these condensed financial statements. 4 Churchill Ventures Ltd. (a corporation in the development stage) Condensed Statements of Stockholders Equity For the period from June 26, 2006 to September 30, 2007 (Loss) Earnings Common Stock Accumulated Additional in the Paid-in Development Stockholders Shares Amount Capital Stage Equity Initial capital from founding stockholders for cash  July 6, 2006 $ Repurchase and retirement of common stock  September 5, 2006 ) Net loss ) ) Balance at December 31, 2006 ) Sale of private placement warrants  February 28, 2007 Sale of 13,472,400 units at $8.00 per unit, net of underwriters discount and offering expenses (including 2,693,133 shares subject to possible conversion)  March 9, Net proceeds subject to possible conversion of 2,693,133 shares ) ) Accretion of trust fund relating to common stock subject to possible conversion for the nine months ended September 30, 2007 (net of taxes of $69,625) ) Net income for the nine months ended September 30, 2007 Balance at September 30, 2007 (Unaudited) $ The accompanying notes are an integral part of these condensed financial statements. 5 Churchill Ventures Ltd. (a corporation in the development stage) Condensed Statements of Cash Flows For the period For the period from June 26, from June 26, For the nine (inception) to months ended (inception) to September 30, September 30, September 30, (Unaudited) (Unaudited) (Unaudited) Cash flows from operating activities: Net income $ $ $ ) Deferred taxes ) ) Adjustments to reconcile net income to net cash used in operating activities Changes in: Prepaid expenses ) ) Interest receivable ) ) Income tax payable Net cash provided (used) by operating activities ) Cash flows from investing activities: Cash held in trust account ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from note payable to affiliate Repayment of note to affiliate ) ) Proceeds from public offering  net Proceeds from private placement warrants Deferred offering costs ) Net proceeds from sale of stock to founding stockholders Repurchase and retirement of common stock ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents beginning of period Cash and cash equivalents end of period $ $ $ Supplemental Disclosures Schedule of non-cash financing activities: Deferred operating costs $ $ $ Accrued offering costs Cash paid for income taxes Deferred underwriting discount Common Stock subject to possible conversion The accompanying notes are an integral part of these condensed financial statements 6 Churchill Ventures Ltd. (a corporation in the development stage) Notes to Condensed Financial Statements Note 1  Basis of Reporting The accompanying unaudited condensed financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (GAAP) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (the SEC). Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, such statements include all adjustments (consisting only of normal recurring items) which are considered necessary for a fair presentation of the financial position of Churchill Ventures Ltd. and the results of its operations and cash flows for the periods presented. The results of its operations for the period ended September 30, 2007 is not necessarily indicative of the operating results for the full year. It is suggested that these financial statements be read in conjunction with the financial statements and related disclosures for the period ended December 31, 2006 included in the Registration Statement of Churchill Ventures Ltd. on Form S-1, (File Number 333-135741), filed with the SEC on February 28, 2007. The Condensed Balance Sheet at December 31, 2006 is derived from the December 31, 2006 audited financial statements. Note 2  Organization and Nature of Business Operations Churchill Ventures Ltd. (the Company) is a blank check company incorporated on June 26, 2006 for the purpose of effecting a merger, capital stock exchange, stock purchase, asset acquisition or other similar business combination with an operating business in the communications, media or technology industries. At September 30, 2007, the Company had not commenced any operations. All activity from June 26, 2006 (inception) through September 30, 2007 relates to the Companys formation and initial public offering (the Offering) described below, and activities relating to identifying and evaluating prospective acquisition candidates. The Company has selected December 31 as its fiscal year end. The registration statement for the Companys initial public offering (which is further described in Note 4) (the Public Offering) was declared effective on March 1, 2007. On February 28, 2007, the Company completed a private placement for warrants (which are further described in Note 5) (the Private Placement) and received proceeds of $5,000,000. The Company consummated the Public Offering on March 6, 2007. In addition, on March 6, 2007 the underwriters for the Public Offering exercised the over-allotment option (the Over-Allotment Option Exercise), which closed on March 9, 2007. The combined Public Offering and Over-Allotment Option Exercise generated net proceeds of $103,344,838. The Companys management has broad discretion with respect to the specific application of the net proceeds of the Public Offering, although substantially all of the net proceeds of the Public Offering are intended to be applied toward effecting a merger, capital stock exchange, stock purchase, asset acquisition or other similar business combination with an operating business in the communications, media or technology industries.
